     Case 1:19-cr-00386-PKC              Document 16 Filed 08/29/19 Page 1 of 1 PageID #: 38
doW. ^scNtd '&\3o\>c\
                                  MINUTE ENTRY FOR CRIMINAL PROCEEDING
      BEEQrem^judge                                                         datf.:

                                                                     ftr#: 1 1:Z'T-i i;7^^^
      DEFENDANT'S NAMF ;                   us-fg-fa fiokllM
                                    ^Present                Not Present           Custody        Bail
     defense COT r>J<;Fr-
                                         lW^oh -/Or (j(MiS C)armA}
                                         Federal Defender
                                                                                     Retained
     A.u.s.A: AirdirfMl    -fvr R                                    CLERK: E- \aJ i'I(
     Mtisrphftpb ^/|TtlanP<;>>.rl^l                                  Ti.AKU
                 dant arraigned on the ,^indictment — superseding indictment probation violation
            Defendant pleads NOT GUILTY to ALL counts.
         _ detention HEARING Held,                       Defendant's first appearance.
                      Bond set at                                  Defendant     released     held pending
                      satisfaction of bond conditions.
                      Defendant advised of bond conditions set by the Court and signed the bond.
                      Surety(ies) sworn, advised of bond obligations by the Court and signed the bond.
                      (Additional) surety/ies to co-sign bond by
                      After hearing, Court orders detention in custody.        Leave to reopen granted
            Temporary Order of Detention Issued. Bail Hearing set for

          apph ation / package. Order of detention
                                              ™ entered '1^^'
                                                            withthe
                                                                 leavedefendant
                                                                        to reapply to not
                                                                                does  a Magistrate
                                                                                          have a bail
          or to the District Court Judge to whom the ease will be assigned.             Magistrate
           Order ofExcludable Delay/Speedy Trial entered. Start 'S/Z'^/l'^ gtop '^/iZ/l'^
           Medical memo issued.

           Defendant failed to appear, bench warrant issued.
          Status conference set for                            1 r.OOam heW Judve Chm
   ■Other Rulings ;

                                                                   r.lA fmnseJ AAlnU^.\
